--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 23, 2022 has been entered. 	
Priority
This application is a 371 of PCT/US2017/019962 filed on 02/28/2017, which claims benefit in provisional application 62/308,319 filed on 03/15/2016 and in provisional application 62/301,916 filed on 03/01/2016.
Claim Status
Claims 1, 6, 7, 12-18, and 20-24 are pending. Claim 24 was newly added and reads on the invention of Group I. Claims 1 and 7 were amended. Claims 1, 6, 7, and 24 are examined. Claims 12-18 and 20-23 remain withdrawn. 
Withdrawn Claim Rejections – 35 USC § 112 and § 103
Rejections of claims 9-11 are withdrawn because claims were cancelled. 
Maintained Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation in claim 24 introduces new matter because the application as filed does not provide support for the polymer diluted in a sodium acetate buffer. Paragraph 0191 of the published application is the only place where “sodium acetate buffer” is recited. Paragraph 0191 describes an embodiment of a solution comprising the polymer and a solvent, and where the solution is further diluted in sodium acetate buffer. The embodiment where the polymer is diluted requires a solvent and sodium acetate buffer.  

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 continues to recite “diethanolamine”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diethanolamine” in claim 1 is used by the claim to mean “diethanolamine with either an alkyl (methyl, ethyl, n-butyl, t-butyl) or an aryl (phenyl) substituent on the nitrogen”, while the accepted meaning is a single compound of formula HOCH2CH2NHCH2CH20H. The term is indefinite because the specification does not clearly redefine the term. For the purpose of applying prior art, the term is interpreted as described in paragraph 0010 of the present specification. It is apparent from the specification paragraphs 0010 and 0080 that applicant intended to claim diethanolamine having an alkyl or ary substituent on the nitrogen atom. Paragraph 0014 refers to Figure 1 describing a terpolymer of diethanolamine, PDL, and SBA. It is apparent from Figure 1 that “diethanolamine” does not have a chemical structure known in the state of the art, namely HOCH2CH2NHCH2CH20H. Figure 1 depicts diethanolamine having a tertiary nitrogen atom substituted with a methyl, ethyl, n-butyl, t-butyl, or phenyl, instead of the hydrogen. This meaning is not consistent with the accepted meaning of the term. The specification did not properly redefine the term, which renders the claim indefinite. To obviate the ground of rejection, it is recommended to amend the claim to recite the meaning intended by the specification.
	This rejection is maintained because the claim continues to recite “diethanolamine” and applicant’s arguments were not found persuasive. In the remarks, the applicant referred to Pubmed “diethanolamine”. This was not considered because the applicant did not provide a document from Pubmed for consideration.
The examiner agrees that “diethanolamine” is a well-known compound in the art, which is known as having the chemical structure of formula:

    PNG
    media_image1.png
    141
    517
    media_image1.png
    Greyscale
  (SciFinder Scholar, accessed on October 7, 2022, accessed https://scifinder-n.cas.org/searchDetail/substance/6340451416547452889c3a27/substanceDetails, pages 1-3).
However, present specification does not use “diethanolamine” as the term is known in the art. Figure 1 shows “diethanolamine” as a tertiary amine having an R group attached to the nitrogen atom.  

    PNG
    media_image2.png
    96
    180
    media_image2.png
    Greyscale

The R group in “diethanolamine” corresponds to R2 in the polymer, which is one of a methyl, ethyl, n-butyl, t-butyl, or phenyl bonded to the nitrogen: 

    PNG
    media_image3.png
    167
    484
    media_image3.png
    Greyscale
. 
Present application was reviewed, and every occurrence of “diethanolamine” is described as a tertiary amine having a nitrogen atom substituted with an alkyl or an aryl, which is a different chemical compound from diethanolamine that is a secondary amine. Therefore, “diethanolamine” in the present application is not used as diethanolamine known in the art. The term is indefinite because the application as filed does not properly redefine the term. Applicant may obviate ground of rejection by replacing “diethanolamine” with chemical compounds described in the specification. 
	Claims 6, 7, and 24 are indefinite because the claims depend from and contain indefinite limitations of claim 1.
Maintained Claim Rejections —35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Salzman et al. (US 2014/0342003 Al Published November 20, 2014 — of record in IDS dated 01/13/2020).
The claims encompass an activated polymer comprising a backbone ester prepared by a process comprising exposing poly(amine co ester) to conditions such that one or more backbone esters are hydrolyzed, thereby exposing one or more one or more activated end group(s).
Saltzman teaches poly(amine-co-ester) (Abstract). Figure 1 shows a poly(amine-co-ester) formed from diethyl sebacate, 15-pentadecanolide, and N-methyl diethanolamine. Polymers can be used to form micro and nanoparticles having encapsulated therein therapeutic, diagnostic, and/or a prophylactic agent (paragraph 0031). The polymers can be used to form polymeric nanoparticulate polynucleotide carriers, which are effective for delivering the polynucleotides to cells in vivo and in vitro (paragraph 0034). A pharmaceutical composition comprising the micro- and nanoparticles can be administered, systemically or locally, to a subject in an effective amount to treat a disease or condition (paragraph 0037). The polymer is biocompatible and biodegradable. The nucleic acids encapsulated by the particle can be released through different mechanisms, including degradation of the polymeric matrix. The rate of release can be controlled by varying the monomer composition of the polymer and thus the rate of degradation. For example, if simple hydrolysis is the primary mechanism of degradation, increasing the hydrophobicity of the polymer may slow the rate of degradation and therefore increase the time period of release. In all cases, the polymer composition is selected such that an effective amount of nucleic acids is released to achieve the desired purpose and outcome (paragraph 0123).
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a nanoparticle comprising a nucleic acid encapsulated in a poly(amine-co-ester) formed from diethyl sebacate, 15-pentadecanolide, and N-methyl diethanolamine and administered the nanoparticle to a subject to treat a disease, with a reasonable expectation of success because Saltzman teaches a nanoparticle comprising a nucleic acid encapsulated in a poly(amine-co- ester) formed from diethyl sebacate, 15-pentadecanolide, and N-methyl diethanolamine and administering the nanoparticle to a subject to treat a disease. It would have been reasonable to expect the poly(amine-co-ester) to undergo hydrolysis in order to release the nucleic acid because Saltzman teaches that hydrolysis is an exemplary mechanism by which the encapsulated nucleic acid is released from the nanoparticle. The structure of the poly(amine-co-ester) in Figure 1 shows that the polymer contains backbone ester linkages and hydrolysis of the backbone ester linkages would have resulted in the formation of terminal hydroxyl and carboxylic acid groups. Hydrolyzed poly(amine-co-ester) in Figure 1 meets all of the limitations of claimed activated polymer. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
The claims are product by process claims. Claims 1, 6, and 7 specifically recite hydrolysis conditions for hydrolyzing backbone ester linkages. The polymer in Figure 1 is hydrolyzed and it would have been reasonable to expect one or more backbone ester linkages to be hydrolyzed thereby forming terminal hydroxyl and carboxylic acid groups. The hydrolyzed polymer in Figure 1 could have been formed by claimed hydrolysis conditions, absent evidence to the contrary. See MPEP 2113.
Regarding molecular weight range in claim 1, Saltzman teaches that the polymer has a weight average molecular weight of greater than 20,000 Daltons (paragraph 0112). One of skill in the art would have expected that hydrolysis of the polymer would have resulted in the formation of polymers having a molecular weight that is less than the polymer prior to hydrolysis. Thus, it would have been reasonable to expect that polymers formed from hydrolysis to have a molecular weight that is less than 20,000 Daltons. Molecular weight ranges in claims 1 and 8-11 are obvious because the ranges overlap with a range of less than 20,000 Daltons. See MPEP 2144.05.
Allowable Subject Matter
	The subject matter of claim 24 is free of the prior art of record. Saltzman teaches drug delivery to cells in vivo and in vitro where the polymer releases the drug by degradation such as  hydrolysis. It would not have been obvious to the skilled artisan to dilute the degraded polymer in a sodium acetate buffer as required by claim 24. 
Examiner’s Response to Applicant’s Arguments
In the remarks dated September 23, 2022, the applicant traversed obviousness the rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
Present claims are drawn to a product described as a product by process. The process by which the claimed product is obtained does not have to be taught by the prior art. Per MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”.
The claimed process was considered to the extent of how it affects the structure of the claimed product. In the present case, the claimed product is required to have the structure and molecular weight as defined by the claims. The claimed product is obvious over Saltzman because all of the structural limitations of the claimed product are met by reference. Per MPEP 2113 “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.”.
Saltzman teaches a hydrolyzed polymer. The Office does not have the means to test prior art products obtained by a process different from a process used to obtain the claimed product and compare the two. The burden is on the applicant to show that prior art product is structurally different from the claimed product. Per MPEP 2113 "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. Jn re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come forward with any evidence that the prior art was not "essentially free of alkali metal" and therefore a different and nonobvious product.).
Applicant’s argument that Saltzman does not teach hydrolysis of a freshly synthesized polymer before use is not persuasive because it is irrelevant when the polymer in the prior art is hydrolyzed. The claims are drawn to a hydrolyzed polymer.
Saltzman teaches hydrolysis as a mechanism by which the polymer degrades and subsequently releases the active agent. Hydrolysis is not described as undesirable. The reference simply states that hydrolysis a mechanism by which the polymer degrades. In any event, polymer hydrolysis occurs and results in the formation of a hydrolyzed polymer which meets the claimed limitations.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “This is the opposite of what is taught by the instant Specification” in reference to hydrolyzed polymer; Nor does Salzman teach or suggest nucleotide delivery with a polymer activated according to the features described by the instant claims) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The specification was reviewed and there is no evidence that the process by which the claimed product was obtained is critical.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-PF. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617